Filed 2/19/15 P. v. Caseres CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B254288
                                                                        (Super. Ct. No. NA094572-01)
     Plaintiff and Respondent,                                              (Los Angeles County)

v.

JOSEPH CASERES,

     Defendant and Appellant.


                   Joseph Caseres appeals judgment after conviction by jury of second degree
robbery. (Pen. Code, § 211.)1 The jury found true allegations that Caseres used and
discharged a firearm. (§ 12022.53, subds. (b) & (c).) Caseres admitted prior convictions
for making criminal threats and being a felon in possession of a firearm. (§ 422, former
§ 12021, subd. (a)(1).) The trial court sentenced him to 36 years in state prison.
                   On December 31, 2012, Caseres took a chain necklace, watch, and earrings
from Ramiro Suarez. He fired a gun near Suarez’s ankle, grazing it. Suarez’s sister saw
the incident. She and Suarez recognized and identified Caseres.
                   Before trial, Suarez told a detective he did not want to cooperate because he
had been threatened. At trial, Suarez said he could not identify the robber because he was
intoxicated and he focused on the gun. He testified that he was not threatened. After the
prosecution rested, the trial court denied Caseres’s motion for judgment of acquittal.

1
    All statutory references are to the Penal Code unless otherwise stated.
                                                             1
              We appointed counsel to represent Caseres in this appeal. After counsel's
examination of the record, she filed an opening brief raising no issues.
              On October 6, 2014, we advised Caseres that he had 30 days within which
to personally submit any contentions or issues that he wished to raise on appeal. We
have not received a response.
              We have reviewed the entire record and are satisfied that Caseres’s attorney
has fully complied with her responsibilities and that no arguable issue exists. (People v.
Wende (1979) 25 Cal. 3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             2
                                Tomson T. Ong, Judge

                       Superior Court County of Los Angeles

                           ______________________________


            Heather E. Shallenberger, under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Plaintiff and Respondent.




                                         3